Exhibit 10.9
THIS AGREEMENT is made on 4 September 2009
Between:

(1)   VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II whose registered office is at
c/o Walkers Corporate Services Limited, Walker House, 87 Mary Street, George
Town, Grand Cayman KY1-9005, Cayman Islands (the Issuer);

(2)   CITIBANK, N.A., LONDON BRANCH at its specified office at Citigroup Centre,
33 Canada Square, Canary Wharf, London E14 5LB, United Kingdom as principal
paying and exchange agent (the Paying Agent, Exchange Agent, and the Principal
Agent which expression shall, unless the context otherwise requires, include its
successors as such paying, exchange or principal agent);

(3)   CITIGROUP GLOBAL MARKETS DEUTSCHLAND, AG & CO. KGaA at its specified
office at Reuterweg 16, 60323 Frankfurt, Germany as registrar and transfer agent
(the Transfer Agent and the Registrar, which expression shall, unless the
context otherwise requires, include its successors as such transfer agent or
registrar); and

(4)   CITICORP INTERNATIONAL LIMITED at its registered office at 50th Floor,
Citibank Tower, Citibank Plaza, 3 Garden Road, Central, Hong Kong as trustee of
the Bonds (which expression shall, unless the context otherwise requires,
include its successors as such trustee).

WHEREAS:
(A) The Issuer has agreed to issue US$600,000,000 in aggregate principal amount
of exchangeable bonds due 2014 (the Bonds) exchangeable into fully paid shares
with a par value of US$0.01 (the Shares) of Sands China Ltd. (Sands China).
(B) The Bonds are to be constituted by a trust deed (the Trust Deed) dated 4
September 2009 between the Issuer and the Trustee.
(C) The Bonds will be issued in registered form in denominations of US$250,000
each or integral multiples thereof.
NOW IT IS HEREBY AGREED as follows:
1. DEFINITIONS
Terms defined or construed in the terms and conditions of the Bonds or the Trust
Deed shall, unless the context otherwise requires, have the same meanings when
used herein.
In addition:
Agents means the Principal Agent, the Registrar, the Paying Agent, the Exchange
Agent and the Transfer Agent at their specified offices, and Agent means any of
them and, in each case, includes any successors;
Bella — Paying, Exchange and Transfer Agency Agreement


 



--------------------------------------------------------------------------------



 



Business Day means a day (other than a Saturday or Sunday) on which commercial
banks are generally open for business in New York, London and Hong Kong, or if
the context requires otherwise, in the relevant place, including in connection
with the surrender of a Certificate, the place where such Certificate is
surrendered;
Certificates means the Restricted Certificates (as defined in the Trust Deed)
and the Regulation S Certificates (as defined in the Trust Deed);
Notice means a notice of exchange substantially in the form of Exhibit A hereto
or in such other form as shall for the time being be current, which is the
Exchange Notice as referred to in the Conditions;
Register has the meaning set out in Clause 11.1; and
any successor to an Agent means a successor to that Agent appointed at its
specified office in accordance with the terms of this Agreement.
2. APPOINTMENTS
The Issuer appoints the Agents as its agents in respect of the Bonds in
accordance with the provisions of the Conditions and this Agreement at their
respective offices referred to in this Agreement and the Agents accept such
appointments and each Agent agrees to perform the duties expressly required of
it by this Agreement, the Trust Deed and the Conditions, and shall carry out
such other acts and perform such other duties as in its sole discretion it
considers necessary to give effect to the Conditions and this Agreement. No
Agent shall be obliged to perform additional duties set out in any amended
Conditions unless it shall have previously agreed to perform such duties. No
implied duties or obligations shall be read into any such documents. Subject as
provided in Clause 17, references to the Agents are to them acting solely
through such respective specified offices.
3. AUTHENTICATION; TRANSFER OF CERTIFICATES
3.1 The Certificates:
Immediately before issue of the Bonds, the Issuer shall deliver to the Registrar
duly executed Restricted Certificates and duly executed Regulation S
Certificates representing the Bonds, as applicable. Each Bondholder shall be
entitled to one Certificate representing all the Bonds held by it. The Registrar
(or its agent on its behalf) shall after checking that the Certificates have
been recorded on the Register correctly, authenticate the Certificates upon the
written order of the Issuer and arrange for their delivery to the Bondholders.
The Certificates shall bear such legend as may be appropriate.
3.2 Transfer and Exchange:

(a)   Subject to compliance with the Conditions, the provisions of this Clause 3
and Exhibit C and the consent of the Issuer (which consent shall not
unreasonably be withheld, it being understood that: (i) consent may not be
withheld to a transfer by a Bondholder to one of its Affiliates (except such
consent may be

Bella — Paying, Exchange and Transfer Agency Agreement


Page 2



--------------------------------------------------------------------------------



 



    withheld pursuant to sub-clause (ii) below) provided that such Affiliate
remains an Affiliate of such Bondholder after the transfer; and (ii) consent may
be withheld with respect to a transfer to any Person who or whose Affiliate is
engaged in any business activity that competes with the business of the Issuer
and the Restricted Subsidiaries or with respect to any transfer which would or
might, in the reasonable opinion of the Issuer, have a material adverse effect
on the Issuer’s or any Restricted Subsidiary’s ability to comply with applicable
gaming regulatory requirements), the holder of Bonds represented by the
Certificates may transfer such Bonds and the relevant Transfer Agent and the
Registrar shall register the transfer of Bonds represented by the Certificates
in accordance with Clauses 10 and 11 below.

(b)   If the holder of a Certificate wishes at any time to transfer the Bonds
represented by such Certificate (or any part thereof), such transfer shall be
subject to the delivery to the Registrar a transfer certificate in the form set
out in Exhibit F (the Transfer Certificate) duly executed by the transferor and
(if applicable) the transferee of such Bonds. The Registrar shall be entitled to
require, prior to registering any such transfer of the Bonds, such legal
opinions, certifications and other information as the Registrar may reasonably
require.

(c)   Bonds represented by a Restricted Certificate may be transferred to a
transferee who takes delivery in the form of a Regulation S Certificate if the
transferee and the transferor represent in the Transfer Certificate that it is
acquiring the Bonds for its own account in an offshore transaction (within the
meaning of Regulation S). Bonds represented by a Restricted Certificate may be
transferred to a transferee who takes delivery in the form of another Restricted
Certificate if either:

  (i)   the transferor and the transferee first deliver to the Registrar a
Transfer Certificate duly executed by the transferor and the transferee to the
effect that:

  (A)   the transferor represents that it reasonably believes the transferee to
be a QIB; and

  (B)   the transferee represents that it is a QIB purchasing for its own
account or the account of another QIB in a transaction meeting the requirements
of Rule 144A; or

  (ii)   the transferee represents that it is acquiring the Bonds pursuant to an
exemption from the registration requirements of the Securities Act other than
Rule 144A and provides information satisfactory to the Issuer (including,
without limitation, an opinion of counsel) confirming the availability of such
exemption.

3.3 Closed Periods: Notwithstanding anything herein to the contrary, no
Bondholder may require the transfer of a Bond during the periods set forth in
Condition 4.1.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 3



--------------------------------------------------------------------------------



 



4. PAYMENT BY THE ISSUER
4.1 Payment to the Principal Agent: In order to provide for the payment of the
principal, interest, premium (if any and including any Early Redemption Amount
and Final Redemption Amount) and/or any default interest in respect of the Bonds
as the same shall become due, the Issuer shall unconditionally pay or procure to
be paid, to the Principal Agent:

4.1.1   on maturity or early redemption of any Bonds, for value by 12:00 noon
(London time) at least one Business Day prior to the redemption date thereof
(or, in the case of the Bonds becoming due and payable pursuant to Condition 10,
forthwith upon being required by the Trustee to make such payment) to an account
specified by the Principal Agent, an amount sufficient (together with any funds
then held by the Principal Agent which are available for such purpose) to pay
the amounts due on redemption of all Bonds so to be redeemed (or the amount due
pursuant to Condition 10); and

4.1.2   for value by 12 noon (London time) at least one Business Day before the
due date (to an account specified by the Principal Agent) for the payment of
interest or other sums payable in respect of the Bonds in accordance with the
Conditions (including any interest on the Bonds), other than sums referred to in
sub-Clause 4.1.1 above, an amount sufficient (together with any funds then held
by the Principal Agent which are available for such purpose) to pay interest or
other sums payable then becoming due on the outstanding Bonds.

All amounts deposited with the Trustee or any Agent for the payment of Bonds to
the Bondholders but which have not been so paid due to the subsequent exchange
of such Bonds or otherwise shall be immediately returned to the Issuer upon the
Issuer’s written request, provided that no interest shall accrue on such amounts
and be payable to the Issuer by the Trustee or any Agent.
4.2 Notification of payment: The Issuer shall procure that on or before 5:00 pm
(London time) on the second Business Day prior to each due date for payment of
principal, interest and premium (if any and including any Early Redemption
Amount and Final Redemption Amount) and/or any default interest in respect of
the Bonds, the bank through which such payment is to be made will send to the
Principal Agent irrevocable confirmation that it has received from the Issuer an
irrevocable instruction to make the relevant payment (by facsimile transmission
or SWIFT).
In this Clause 4, the date on which a payment in respect of the Bonds becomes
due means the first date on which the holder of a Bond could claim the relevant
payment under the Conditions, but disregarding the necessity for it to be a
business day in any particular place of presentation.
4.3 Notification in the event of non-payment: The Principal Agent shall
forthwith notify the Trustee, the other Agents and the Issuer if it has not, by
the due date for payment of principal, interest and premium (if any and
including any Early Redemption Amount and Final Redemption Amount) and/or any
default interest in respect of the Bonds or any of them, received
unconditionally in the manner provided
Bella — Paying, Exchange and Transfer Agency Agreement


Page 4



--------------------------------------------------------------------------------



 



in this Clause 4 the full amount of the moneys payable on such due date on or in
respect of all such Bonds, as the case may be.
5. PAYMENT BY THE AGENTS
5.1 Payment: Unless they receive a notification from the Principal Agent under
Clause 4.3 the Paying Agents will, subject to and in accordance with the
Conditions, pay or cause to be paid on behalf of the Issuer on each due date
therefor or, in the event that the due date is not a business day (as referred
to in Condition 7.5), the business day immediately following such due date, the
amounts due in respect of the Bonds and will be entitled to claim any amounts so
paid from the Principal Agent. Subject to the following sentence, if any payment
provided for in Clause 4.1 is made late but otherwise in accordance with this
Agreement the Paying Agents will nevertheless make such payments in respect of
the Bonds. However, unless and until the full amount of any such payment has
been made to the Principal Agent none of the Paying Agents will be bound to make
such payments until either the Principal Agent has received the full amount of
moneys then due and payable in respect of the Bonds or other arrangements
satisfactory to the Principal Agent have been made. If payment of any amount is
made to the Principal Agent later than the due date for payment of such amount
to the Bondholders, the Principal Agent shall as soon as practicable after
receipt thereof give notice to the Bondholders in accordance with Condition 15
and the Paying Agents that such payment has been made. All payments to be made
by the Paying Agents hereunder shall be made without charging any commission or
fee to the Bondholders. Nothing contained herein shall require a Paying Agent to
make a payment unless and until the Paying Agent has received immediately
available funds sufficient to make the said payment.
5.2 Reimbursements of Agents: The Principal Agent will on demand promptly
reimburse each Paying Agent for payments in respect of the Bonds made by it in
accordance with the Conditions and this Agreement. The Principal Agent shall
have direct recourse against the Issuer in respect of any amounts paid by it on
behalf of the Issuer.
5.3 Method of payment to Principal Agent: All sums payable to the Principal
Agent hereunder will be paid in United States Dollars and in immediately
available or same day funds, to such account with such bank as the Principal
Agent may from time to time notify in advance to the Issuer in writing.
5.4 Surrender of Certificates to Paying Agents: The Paying Agents shall accept
surrender of Certificates from Bondholders as a condition precedent to payment
of principal in accordance with the Conditions. At close of business on the
second Business Day before the due date for payment of principal in respect of
Bonds, and, if Certificates are surrendered later than that, on any Business Day
thereafter on which Certificates are surrendered, each Paying Agent to whom
Certificates have been surrendered will notify the Registrar and the Principal
Agent of the identifying numbers of Certificates surrendered to it at that time.
Each Paying Agent will cancel Certificates surrendered to it and forward the
cancelled Certificates to the Principal Agent for destruction.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 5



--------------------------------------------------------------------------------



 



5.5 Fees and expenses of the Agents: The Principal Agent will account to each of
the other Agents appointed by the Principal Agent for their fees and expenses in
respect of the services performed by them under this Agreement promptly after
receipt thereof from the Issuer and the Issuer shall have no responsibility for
the apportionment of any such payments.
5.6 Agents of the Trustee: The Principal Agent, the Registrar or the other
Agents shall, on demand by the Trustee by notice in writing given to them and
the Issuer at any time after any Event of Default or Potential Event of Default
has occurred, until notified by the Trustee to the contrary, so far as permitted
by applicable law:

5.6.1   act as agents of the Trustee under the Trust Deed and the Bonds on the
terms provided in this Agreement (with consequential amendments as necessary and
save that the Trustee’s liability for the indemnification, remuneration and all
other expenses of the Agents shall be limited to the amounts for the time being
held by the Trustee in respect of the Bonds on the terms of the Trust Deed) and
thereafter to hold all Certificates and all moneys, documents and records held
by them in respect of the Bonds to the order of the Trustee; or

5.6.2   deliver all Certificates and all moneys, documents and records held by
them in respect of the Bonds to the Trustee or as the Trustee directs in such
notice or subsequently, provided that this Clause 5.6.2 shall not apply to any
documents or records which the Principal Agent, the Registrar or the relevant
Agent is obliged not to release by any law or regulation to which it is subject.

At any time after an Event of Default or a Potential Event of Default has
occurred the Trustee may also, by notice in writing to the Issuer require it to
make all subsequent payments in respect of the Bonds to or to the order of the
Trustee and not the Principal Agent and any subsequent payment so made by the
Issuer shall discharge the Issuer’s obligations with respect to such payment.
5.7 Notices of change of the Trustee: The Issuer shall forthwith give written
notice to the Principal Agent of any change in the person or persons who act as
the Trustee under the Trust Deed.
6. EXCHANGE
6.1 Exchange Duties of Exchange Agents: Each Exchange Agent shall during the
office hours between 9.00 a.m. and 3.00 p.m. on any Business Day prior to the
fifth Business Day before the Exchange Date (as defined in the Conditions) at
the specified office of the relevant Exchange Agent (i) accept deposit on behalf
of the Issuer of any Certificates in respect of Bonds together with an original
Exchange Notice (in duplicate) duly completed and signed provided that no
Exchange Agent shall accept deposit of any Exchange Notice after 3:00 p.m. (Hong
Kong time) on the fifth Business Day before the Exchange Date; and (ii) require
the Issuer to pay all capital, stamp, issue, registration, documentary or
similar taxes or duties or transfer costs and expenses (if any) specified in the
Trust Deed or the Bonds to be payable by the Issuer.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 6



--------------------------------------------------------------------------------



 



6.2 Exchange Notices: Once deposited, an Exchange Notice may not be withdrawn
without the written consent of the Issuer (with a copy of such consent together
with the relevant Exchange Notice sent to the relevant Exchange Agent at the
same time).
6.3 Certificates held by Exchange Agents: On deposit of a Certificate (if
applicable) and an Exchange Notice (in duplicate), the Certificate and the
Exchange Notice so deposited and any relevant sums shall be deemed to be held by
the Exchange Agent as the agent of the Issuer. The Exchange Agent shall cancel
forthwith upon the Exchange Date the Certificates representing the Bonds and
(unless the Exchange Agent is also the Principal Agent) despatch such cancelled
Certificates promptly to or to the order of the Principal Agent or its
designated agent, together with a certificate stating the identifying numbers of
the Bonds in respect of which the relevant Certificates have been delivered and
the identifying numbers of the relevant Certificates.
6.4 Notification by Exchange Agents:

6.4.1   As soon as practicable following deposit of a Certificate (if
applicable) and Exchange Notice (in duplicate) and payment of any required
amount by the Issuer in accordance with Clause 6.1, the Exchange Agent with
which they were deposited shall verify that the Exchange Notice (in duplicate)
has been duly completed in relation to the Bonds, which are the subject of the
mandatory exchange, in accordance with its terms and purports to have been
signed by or on behalf of the Bondholder named therein and that the Exchange
Notice is accompanied by all Certificates (if applicable) to which it relates,
and endorse the Exchange Notice to that effect.

6.4.2   Immediately following receipt of the Exchange Notice (in duplicate) by
an Exchange Agent other than the Principal Agent and the fulfilment of the
conditions in Clause 6.4.1, such Exchange Agent shall:

  (i)   send by facsimile transmission a copy of such Exchange Notice (endorsed
pursuant to Clause 6.4.1) to the Principal Agent and the Issuer;

  (ii)   cancel forthwith upon the Exchange Date all Certificates delivered with
such Exchange Notice and despatch such cancelled Certificates promptly (together
with a certificate stating the identifying numbers of the Bonds in respect of
which the relevant Certificates have been delivered and the identifying numbers
of the relevant Certificates), to or to the order of the Principal Agent or its
designated agent, who shall destroy such cancelled Certificates; and

  (iii)   despatch as soon as practicable and in any event within three (3) days
after the Exchange Date, by post, the original Exchange Notice to the Principal
Agent.

6.4.3   Upon receipt of the Exchange Notice by the Principal Agent (either as a
result of deposit of the original by a exchanging Bondholder with the Principal

Bella — Paying, Exchange and Transfer Agency Agreement


Page 7



--------------------------------------------------------------------------------



 



    Agent in its capacity as Exchange Agent or as a result of receipt of the
facsimile of such Exchange Notice pursuant to Clause 6.4.2(i) above) and
fulfilment of the conditions in Clause 6.4.1, the Principal Agent in its
capacity as Exchange Agent shall as soon as practicable and in any event no
later than the Cut Off Time (as defined in Condition 6.2(iii)):

  (i)   notify the Issuer by facsimile in the manner specified in Exhibit B
hereto (an Agent Exchange Notification), of the following (together with a copy
of the Exchange Notice(s) endorsed pursuant to Clause 6.4.1):

  (1)   the total number, the aggregate principal amount and the identifying
certificate numbers of all Bonds deposited on the same occasion by the same
Bondholder which are to be exchanged;     (2)   the name and address of:

  i)   the person in whose name the Shares issuable upon exchange are to be
registered; and     ii)   the exchanging Bondholder;

  (3)   the date on which the Exchange Notice is deposited and the date on which
the Certificate is surrendered to the Agent; and

  (4)   the name and address of the person(s) to whom share certificates are to
be despatched (as provided by the Bondholder);

  (ii)   (where the Exchange Agent with which the Certificate is deposited is
itself the Principal Agent) cancel forthwith upon the Exchange Date all
Certificates delivered with such Exchange Notice and procure the destruction of
such cancelled Certificates; and

  (iii)   despatch as soon as practicable and in any event within five (5)
Business Days after:

  (1)   where the original Exchange Notice is directly deposited with the
Principal Agent, the Exchange Date; or

  (2)   where the original Exchange Notice is despatched to the Principal Agent
pursuant to Clause 6.4.2(iii), such date of receipt by the Principal Agent,    
the original Exchange Notice to the Issuer.

6.4.4   Where an Exchange Notice is received which requires the Shares issuable
on exchange of the Bonds to which it relates to be dealt with in different ways
for specified principal amounts of Bonds, the Principal Agent receiving the

Bella — Paying, Exchange and Transfer Agency Agreement


Page 8



--------------------------------------------------------------------------------



 



    Exchange Notice may, and if requested by the Bondholder depositing the
Exchange Notice, shall, treat each specified principal amount of Bonds as if it
were subject to its own Exchange Notice and prepare and send the details
referred to in Clause 6.4.3 separately for each such specified principal amount
(and, for the avoidance of doubt so they are not aggregated for the purpose of
calculating the number of Shares, or amount of other property, issuable on
exchange).

6.5 Delivery by the Issuer:
6.5.1 Upon receipt of the relevant notification by the Exchange Agent or
Principal Agent, the Issuer shall as soon as practicable send notification in a
form set out in Exhibit E by facsimile to the Exchange Agent or Principal Agent
which has initially received the relevant Exchange Notice (and will send a copy
to the Principal Agent (if it is not the Agent which received the relevant
Exchange Notice) and the Registrar), in the case of a Bond in respect of which
an Exchange Notice and the relevant Certificate(s) were deposited, confirming
that delivery, despatch or payment in accordance with such Exchange Notice (or
otherwise in accordance with the exchanging Bondholder’s instructions) of the
certificate or certificates for the relevant Shares and/or securities, property
or cash required to be delivered and/or paid upon exchange has been or will be
made.
6.5.2 Promptly upon receipt of the notification referred to in Clause 6.5.1 from
the Issuer, the Registrar shall remove the name of the relevant Bondholder from
the Register.
6.6 Issuer to provide Exchange Notice: As soon as is practicable following the
amendment of the Exchange Notice from the form set out in Exhibit A hereto and a
subsequent request from the Exchange Agents, the Issuer will provide the
Exchange Agents with copies of such new form of Exchange Notice. If required by
any Bondholder, the Exchange Agents shall make Exchange Notices in the current
form available to Bondholders.
6.7 Fees and Expenses of Exchange: The Issuer must pay directly to the
applicable taxing authority all capital, stamp, issue, registration, documentary
or similar taxes or duties or transfer costs and expenses (if any) arising in
connection with the exchange of a Bond payable in any jurisdiction consequent
upon the issue or delivery of Shares or any other securities, property or cash
in relation to the mandatory exchange of the Bonds. Neither the Trustee nor any
Agent shall be under any obligation to determine whether the Issuer is liable to
make any payment (and the amount of any payment) under this Clause 6.7.
6.8 Taxes and Duties
None of the Trustee and the Agents is under any obligation to determine whether
a Bondholder is liable to pay any capital, stamp, issue, registration,
documentary or similar taxes or duties or transfer costs and expenses upon the
mandatory exchange of the Bonds into Shares. Neither the Trustee nor the Agents
shall be responsible or liable in any way to anyone for failure or omission by
the Bondholders to pay such taxes or duties.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 9



--------------------------------------------------------------------------------



 



7. EARLY REDEMPTION AND DEPOSIT OF CERTIFICATES
7.1 Notice of Redemption: If the Issuer intends to redeem all or part of the
Bonds under Condition 8.2 it shall, at least 14 days before the latest date for
the publication of the notice of redemption required to be given to Bondholders
in accordance with Condition 15, give prompt notice in writing of its intention
to the Principal Agent and the Trustee stating the date on which such Bonds are
to be redeemed, the percentage of the total outstanding principal amount of the
Bonds to be redeemed in the case of a partial redemption, the Early Redemption
Amount, the manner in which redemption will be effected and the amount of
accrued and unpaid interest to the date of redemption with respect of each
US$250,000 principal amount of Bonds.
7.2 Redemption Notice: On behalf of and at the request and expense of the
Issuer, the Principal Agent shall publish the notice in accordance with
Condition 15, in the form approved by the Issuer, required in connection with
such redemption. Such notice shall specify the Issuer Optional Redemption Date,
the percentage of the total outstanding principal amount of the Bonds to be
redeemed in the case of a partial redemption, the Early Redemption Amount, the
manner in which redemption will be effected and the amount of accrued and unpaid
interest to the date of redemption with respect of each US$250,000 principal
amount of Bonds. The Principal Agent shall forthwith notify the other Paying
Agents of the contents of such notice.
7.3 Redemption at the Option of the Bondholders and Redemption for Change of
Control: Each Paying Agent will keep a stock of notices (Redemption Notices) in
a form similar to that set out in Exhibit D and will make them available on
demand to Bondholders. The Paying Agent with which a Certificate is deposited
pursuant to Condition 8.3 or 8.5 shall hold such Certificate on behalf of the
depositing Bondholder (but shall not, save as provided below, release it) until
the due date for redemption of the Bonds in respect of which it is issued
pursuant to (i) Condition 8.3 or (ii) Conditions 8.4 and 8.5. On that date,
subject as provided below, the relevant Paying Agent shall surrender such
Certificate to itself and treat it as if surrendered by the holder in accordance
with the Conditions. If the Bond (or Bonds) represented by the deposited
Certificate becomes (or become) immediately due and payable before that date,
the Paying Agent concerned shall mail such Certificate by uninsured post to, and
at the risk of, the relevant Bondholder at the address shown for the Bondholder
on the Register as supplied by the Registrar. At the end of the period for
exercising the option in (i) Condition 8.3 or (ii) Conditions 8.4 and 8.5, as
the case may be, each Paying Agent shall promptly notify the Principal Agent of
the principal amount of Bonds in respect of which Redemption Notices have been
deposited with it and will forward such Redemption Notices to the Principal
Agent. If a Bondholder exercises its option under (i) Condition 8.3 or (ii)
Conditions 8.4 and 8.5 in respect of less than the entire principal amount of
the Bonds represented by the Certificate surrendered, the relevant Paying Agent
and Registrar shall arrange for issuance of a new Certificate to that Bondholder
representing the amount of Bonds not redeemed under (i) Condition 8.3 or
(ii) Conditions 8.4 and 8.5.
7.4 Effect of Notice of Redemption: Once a notice of redemption is provided in
accordance with Condition 15, Bonds called or put for redemption shall become
due and payable on the redemption date at the redemption price stated in the
notice. Upon
Bella — Paying, Exchange and Transfer Agency Agreement


Page 10



--------------------------------------------------------------------------------



 



surrender of any Certificate in respect of such Bond for redemption in
accordance with said notice, such Bond shall be paid by the Issuer at the
redemption price determined in accordance with the relevant Condition.
7.5 Deposit of Redemption Price: Without prejudice to Clause 4 above, for value
on or before the Business Day prior to the relevant redemption date, the Issuer
shall deposit with the Principal Agent money sufficient to pay the redemption
price of all Bonds to be redeemed on that date.
7.6 Deposit of Certificates: For the avoidance of doubt, payments of the
applicable Redemption Amount will only be made against surrender of the relevant
Certificate at the specified office of the Principal Agent or any of the other
Paying Agents.
8. CANCELLATION OF BONDS
8.1 Cancellation by Agents: All Bonds which are purchased by the Issuer or any
of their respective Subsidiaries and surrendered for cancellation, or redeemed
or exchanged shall be cancelled by the removal of the relevant Bondholder’s name
from the Register by the Registrar and cancellation of the corresponding
Certificates by the Agent to which they were surrendered or with which they were
deposited.
8.2 Cancelled Certificates: Each Agent shall (unless it is itself the Principal
Agent) give all relevant details for the purposes of Clause 8.3 to, and shall
forward Certificates cancelled by it promptly to, the Principal Agent or, as the
case may be, its designated agent.
8.3 Certification of Payment Details: Subject to receipt of the information
described in Clause 8.2, the Principal Agent shall as soon as reasonably
practicable, upon a written request within one month after the end of the
calendar quarter during which any such redemption, exchange, payment or
cancellation (as the case may be) takes place, furnish the Issuer, the Trustee
and the Registrar with a certificate signed by its duly authorised officer
(whose name and specimen signature have previously been provided to the Issuer)
stating (as applicable):

(a)   the aggregate amounts paid in respect of Bonds redeemed or paid and
cancelled;   (b)   the aggregate principal amount of Bonds exchanged and
cancelled;   (c)   the identifying numbers and certificate numbers of such Bonds
(if any); and   (d)   that such Bonds have been cancelled.

Such certification may be accepted by the Trustee as conclusive evidence of
repayment or discharge pro tanto of the Bonds, of payment of interest thereon
(if any) or (as the case may be) of the issue of replacement Certificates.
8.4 Cancelled Certificates: Unless otherwise instructed by the Issuer, the
Principal Agent or its designated agent shall destroy the cancelled Certificates
in its
Bella — Paying, Exchange and Transfer Agency Agreement


Page 11



--------------------------------------------------------------------------------



 



possession or held to its order and furnish to the Issuer and the Trustee upon
written request, a certificate of such destruction.
8.5 Records: Subject to receipt of the relevant information, the Principal Agent
shall keep a full and complete record of all Bonds and of their redemption,
exchange, payment, cancellation, despatch to the Issuer and replacement (as
appropriate) and shall make such record available at all reasonable times during
office hours to the Issuer, the Trustee and the other Agents. Notwithstanding
the foregoing, the Principal Agent shall not be required to keep a record of the
Register.
8.6 Identifying Numbers: The Registrar shall notify the Principal Agent of the
identifying numbers of the Bonds and the Certificates which are issued and the
same shall form the basis of the records to be kept by the Principal Agent.
9. ISSUE OF REPLACEMENT CERTIFICATES
9.1 Stocks of Certificates: From time to time, the Issuer will cause a
sufficient quantity of additional blank Certificates duly signed manually or in
facsimile to be available, upon request, to the Registrar for the purpose of
delivering replacement Certificates as provided below. The Issuer will promptly
notify the Trustee and the Registrar (and the Paying Agent, if applicable) if
the authorised officer of the Issuer whose facsimile signature appears on such
stocks of replacement Certificates ceases to be so authorised. In such
circumstances the Issuer will promptly, properly and validly appoint a
replacement authorised officer and upon the request of the Registrar or the
Trustee promptly deliver to the Registrar such number of replacement
Certificates as it may reasonably request, duly signed manually or in facsimile
by such replacement authorised officer. Upon receipt of such replacement
Certificates, the Registrar or its agent will be deemed to have been authorised
by the Issuer to destroy any previous replacement Certificates and will notify
the Issuer of such destruction.
9.2 Replacement: The Registrar will, subject to and in accordance with Condition
14 and the following provisions of this Clause, authenticate and deliver or
cause to be authenticated and delivered (directly or, if applicable, through the
relevant Agent) any replacement Certificates which the Issuer may determine to
issue or deliver in place of Certificates which have been mutilated, defaced,
lost, stolen or destroyed. The Registrar will inform the Issuer upon receiving
any request from a Bondholder (directly or, if applicable, through the relevant
Agent) for the issue of a replacement Certificate.
9.3 Conditions of Replacement: The Registrar will verify with the relevant
Agent, in the case of an allegedly lost, stolen or destroyed Certificate in
respect of which the identifying number is known or believed to be known, that
the Bond in respect of which such Certificate is issued has not been redeemed or
exchanged or purchased by the Issuer and cancelled. The Registrar shall not
deliver or cause to be delivered any replacement Certificate unless and until
the applicant therefor shall have:

9.3.1   paid such costs, taxes and duties as may be incurred in connection
therewith;

Bella — Paying, Exchange and Transfer Agency Agreement


Page 12



--------------------------------------------------------------------------------



 



9.3.2   furnished the Registrar (directly or, if applicable, through the
relevant Agent) with such evidence (including evidence as to the identifying
number of the Certificate in question if known) and indemnity as the Issuer and
the Registrar may reasonably require; and

9.3.3   surrendered to the Registrar (directly or, if applicable, through the
relevant Agent) any mutilated or defaced Certificate to be replaced.

9.4 Cancellation of replaced Certificates: The Registrar shall cancel or procure
the cancellation of any mutilated or defaced Certificates surrendered to it for
replacement. Unless otherwise instructed by the Issuer, the Registrar shall
destroy or procure the destruction of such cancelled Certificates and upon
request by the Issuer or the Trustee, furnish the Issuer, the Trustee and the
Principal Agent with a certificate confirming such destruction and containing
the information specified in Clause 8.3.
9.5 Notification: The Registrar shall, on delivering (either directly or, if
applicable, through the relevant Agent) any replacement Certificate, forthwith
inform the Issuer and each of the other Agents, of the identifying number of
such replacement Certificate and (if known) of the identifying number of the
Certificate and the relevant Bonds in place of which such replacement
Certificate has been delivered.
9.6 Records: The Registrar shall keep a full and complete record of all
replacement Certificates delivered (either directly or, if applicable, through
the relevant Agent) and shall make such record available at all reasonable times
during office hours to the Issuer, the Trustee and the Principal Agent.
9.7 Notice of presentation of replaced Certificates: Whenever any Certificates
alleged to have been lost, stolen, defaced or destroyed in replacement for which
a new Certificate has been issued shall be surrendered or delivered to an Agent
prior to payment or for exchange, the Agent shall promptly send notice thereof
to the Issuer, the Registrar and the Principal Agent.
10. DUTIES OF THE TRANSFER AGENTS IN RESPECT OF TRANSFERS
If and to the extent specified by the Conditions and in accordance therewith and
the terms of this Agreement or if otherwise requested by the Issuer, each
Transfer Agent will:
10.1 receive requests for the transfer of Bonds, inform the Registrar, forward
the deposited Certificate(s) to the Registrar and assist in the issue of a new
Certificate in accordance with the Regulations referred to in Clause 13 and in
particular forthwith notify the Registrar of (1) the name and address of the
holder of the Bonds, (2) the identifying number of the relevant Certificate and
the relevant Bonds, (3) (where not all Bonds in respect of which a Certificate
was issued are to be transferred) the number of Bonds transferred and their
identifying numbers, and (4) the name, address and account for payments (if any)
of the transferee to be entered on the Register;
10.2 keep the Registrar informed of all transfers;
Bella — Paying, Exchange and Transfer Agency Agreement


Page 13



--------------------------------------------------------------------------------



 



10.3 carry out such other acts as may be necessary to give effect to the
Conditions and the other provisions of this Agreement; and
10.4 upon receipt of a request from a Bondholder to transfer its Bonds pursuant
to Condition 4.1 and the documents referred to in Condition 4.1, within two
Business Days (as defined in the Conditions) notify the Issuer in writing of
such request and such Transfer Agent shall thereafter comply with its
obligations under Condition 4.1.
11. DUTIES OF THE REGISTRAR
11.1 The Register: The Registrar shall maintain a register (the Register)
outside Hong Kong and the United Kingdom in accordance with the Conditions and
the Regulations referred to in Clause 13 (and shall maintain no duplicate
register inside Hong Kong or the United Kingdom). The Register shall:

11.1.1   show the amount of Bonds and the date of issue and all subsequent
transfers and changes of ownership in respect thereof and the names and
addresses of the holders of Bonds;

11.1.2   be made available, at all times during office hours upon reasonable
notice being given to the Registrar, to the Issuer, the Trustee, the other
Agents or any person authorised by any of them for inspection and (at the
expense of the person making the request) for the taking of copies thereof or
extracts therefrom and the Registrar shall deliver to such persons all such
lists of holders of Bonds, their addresses, registered accounts, holdings and
other details as they may request; and

11.1.3   include a record of the identifying number allocated to each Bond and
the identifying number allocated to each Certificate which is issued. Each
Certificate will carry the identifying number of the Bond or Bonds in respect of
which it is issued, as well as its own identifying number.

The Registrar will maintain proper records in relation to the title to any of
the Bonds including all forms of transfer, probates, letters of administration
and powers of attorney. The provisions set forth in Exhibit C hereto shall apply
in relation to the maintenance of the Register and the transfer of Bonds. The
Registrar will enter in the Register the details of all redemptions or exchange
of Bonds notified to it as aforesaid and the Registrar will comply with the
proper and reasonable requests of the Issuer with respect to the maintenance of
the Register and will provide to the Issuer, the Trustee and other Agents such
information with respect thereto as may be requested by the Issuer or may be
reasonably required by the Trustee or the other Agents for the proper
performance of their respective duties.
11.2 Transfers: The Registrar will:

(a)   receive requests for the transfer of Bonds and will also receive
Certificates deposited with a Transfer Agent for transfer, effect the necessary
entries, authenticate and issue new Certificates in accordance with the
Regulations referred to in Clause 13 and deliver the new Certificate(s) to the
relevant Agent; and

Bella — Paying, Exchange and Transfer Agency Agreement


Page 14



--------------------------------------------------------------------------------



 



(b)   without prejudice to the generality of sub-clause (a) above, upon receipt
of a request from a Bondholder to transfer its Bonds pursuant to Condition 4.1
and the documents referred to in Condition 4.1, within two Business Days (as
defined in the Conditions) notify the Issuer in writing of such request and the
Registrar shall thereafter comply with its obligations under Condition 4.1.

11.3 Replacement: The Registrar will also have certain duties in connection with
the replacement of certificates, which duties are set out in Clause 9.
11.4 Residency and tax status: The Registrar is under no obligation to enquire
as to the residency or tax status of a Bondholder or a potential holder of
Bonds.
11.5 Place of Registrar and entries on Register: The Registrar shall

(a)   provide the Issuer notice of any change in the place where the Register is
kept within two (2) Business Days after such change; and

(b)   transmit to the Issuer a copy of every entry in the Register within two
(2) Business Days after such entry is made.

12. DOCUMENTS AND CERTIFICATES FOR THE REGISTRAR
12.1 Supply of Certificates: From time to time, the Issuer will deliver to the
Registrar and each Transfer Agent in reasonably sufficient time for the
performance of its duties hereunder sufficient additional blank Certificates as
may be required by the Registrar and each Transfer Agent.
12.2 Safekeeping of Certificates: The Registrar shall maintain in safekeeping
all Certificates and blank Certificates delivered to and held by it and shall
ensure that Certificates are issued only in accordance with the Conditions and
the provisions of this Agreement.
12.3 Information: Within seven days of any written request therefor by the
Issuer or any Agent, so long as any of the Bonds are outstanding, the Registrar
shall certify to the Issuer and the relevant Agent the number of blank
Certificates held by it hereunder.
13. INFORMATION AND REGULATIONS CONCERNING THE BONDS
13.1 Provision of information: The Agents will give to the other Agents and the
Trustee such further information with regard to their activities hereunder as
may reasonably be required by them for the proper carrying out of their
respective duties.
13.2 Regulations: The Issuer may, subject to the Conditions, from time to time
with the approval of the Registrar and the Trustee promulgate Regulations
concerning the carrying out of transfers of Bonds and the forms and evidence to
be provided. All such transfers will be made subject to the Regulations. The
initial Regulations are set out in Exhibit C. The Registrar shall, at the
expense of the Issuer, provide copies of the current Regulations to Bondholders
upon written request.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 15



--------------------------------------------------------------------------------



 



14. REMUNERATION
14.1 Fees: The Issuer will, in respect of the services to be performed by the
Principal Agent and the Registrar and the other Agents under this Agreement, the
Conditions and the Trust Deed pay to the Principal Agent the commissions, fees
and expenses as separately agreed in writing with the Principal Agent. The
Principal Agent’s receipt of such moneys shall be a complete discharge of the
Issuer’s obligations to pay the same and the Issuer need not concern itself with
the apportionment of such moneys as between the Principal Agent, the Registrar
and the other Agents.
14.2 Costs: The Issuer will pay to the Principal Agent all out-of-pocket
expenses (including, without limitation, the fees and expenses of legal and
other professional advisers and any taxes thereon to the extent that they are
not recoverable) properly incurred by any Agent and the Registrar in connection
with its services performed under this Agreement, the Conditions and the Trust
Deed promptly upon receipt from the Principal Agent of notification of the
amount of such expenses together with a copy of the relevant invoices and/or
receipts.
14.3 Authentication Fees: The Issuer will pay the fees and expenses as from time
to time for any authentication.
14.4 No obligation to act: The Agent shall have no obligation to act if it
believes it will incur costs or any financial liability for which it will not be
reimbursed.
14.5 Distribution to Agents: The Principal Agent will be responsible for
distributing the remuneration of the Agents appointed by the Principal Agent and
the Registrar and their relevant costs and expenses promptly upon receipt of the
moneys therefor from the Issuer, and the Issuer shall not be concerned as to the
mechanics, timing or apportionment of such distribution.
14.6 Stamp duties: The Issuer will pay or reimburse all stamp, transfer,
registration and other similar taxes, fees or duties, if any, to which this
Agreement may be subject.
14.7 Obligations to survive: Any outstanding obligations of the Issuer to the
Agents and the Registrar under this Clause 14 shall survive the termination of
this Agreement, the Conditions and the Trust Deed and the resignation or removal
of any of the Agents or the Registrar.
15. FUNDS HELD BY PRINCIPAL AGENT
15.1 Repayment: Any sums paid by, or by arrangement with, the Issuer to the
Principal Agent pursuant to the terms of this Agreement shall not be required to
be repaid to the Issuer unless and until the Bonds in respect of which such sums
were paid shall have been exchanged or redeemed or purchased and cancelled or
claims in respect of such sums shall have become prescribed under Condition 11,
but in any of these events the Principal Agent shall (provided that all other
amounts due under this Agreement shall have been duly paid), save as mentioned
below, forthwith repay to the Issuer upon its written request sums (without
interest) equivalent to the amounts
Bella — Paying, Exchange and Transfer Agency Agreement


Page 16



--------------------------------------------------------------------------------



 



which would otherwise have been payable on the relevant Bonds together with any
fees previously paid (except for any commissions, fees and expenses paid by the
Issuer pursuant to Clause 14) to the Principal Agent in respect of such Bonds.
For the avoidance of doubt, the Principal Agent shall not be obliged to make any
repayment to the Issuer so long as any amounts which under this Agreement should
have been paid to or to the order of the Principal Agent by the Issuer shall
remain unpaid. The Principal Agent shall not, however, be otherwise required or
entitled to repay any sums received by it under this Agreement and in no case
shall be liable for interest thereon.
15.2 Use of moneys: The Principal Agent shall be entitled to deal with moneys
paid to it by the Issuer for the purposes of this Agreement in the same manner
as other moneys paid to a banker by its customers and shall not be liable to
account to the Issuer for any interest thereon, save as otherwise agreed between
the Issuer and the Principal Agent. No Agent shall exercise any right of set-off
or lien or similar claim over moneys paid to it or by it under this Agreement.
Unless required by law, moneys held by the Principal Agent need not be
segregated.
16. MISCELLANEOUS
16.1 Publication of notices: On behalf of and at the written request and expense
of the Issuer, the Principal Agent will as soon as practicable cause to be
published any notices required to be given by the Issuer or the Trustee in
accordance with the Trust Deed or any of the Conditions, save as set out herein.
The Issuer shall provide the Principal Agent with signed copies of any notices
to be published at least five (5) Business Days prior to the date of
publication.
16.2 Notices to the Trustee: Upon each occasion that the Issuer gives to the
Trustee any notice in connection with the Bonds, the Issuer shall at the same
time give a similar notice to the Principal Agent.
16.3 Voting: Each of the Agents shall perform the functions described as being
performed by it in Schedule 2 to the Trust Deed and shall keep a full and
complete record of forms of proxy issued by it.
16.4 No implicit duties: The Agents shall be obliged to perform such duties, and
only such duties, as are herein and in the Conditions specifically set forth,
and no implied duties or obligations shall be read into this Agreement or the
Conditions against any of them.
16.5 No agency or trust: In acting hereunder and in connection with the Bonds,
the Agents shall act solely as agents of the Issuer (or, where a notice given by
the Trustee pursuant to Clause 5.6 shall not have been withdrawn, the Trustee)
and will not thereby assume any obligations towards, or relationship of agency
or trust for, any of the Bondholders.
16.6 Taking of advice: Any of the Agents may consult with legal or other
professional advisers satisfactory to it, and the opinion of such advisers shall
be full and complete protection in respect of any action taken, omitted or
suffered hereunder
Bella — Paying, Exchange and Transfer Agency Agreement


Page 17



--------------------------------------------------------------------------------



 



in good faith and in accordance with the opinion of such advisers provided that
it has exercised reasonable care in selecting such advisers.
16.7 Reliance: The Principal Agent, the other Agents and the Registrar shall be
protected and shall incur no liability for or in respect of any action taken,
omitted or suffered in reliance upon: (i) any instruction, request or order from
the Issuer or the Trustee or (ii) any Bond, notice, certificate, form of
transfer, exchange notice, resolution, direction, instruction, consent,
certificate, affidavit, statement, fax, email, SWIFT message or other paper or
document reasonably believed by it to be genuine and to have been delivered,
signed or sent by the proper party or parties.
16.8 Liability: The Agents shall not be under any obligation to take any action
hereunder which may involve it in any expense or liability, the payment of which
would be contrary to applicable law or regulation.
16.9 Indemnity by the Issuer: To the fullest extent permitted by applicable
laws, the Issuer will indemnify each of the Agents, its agents and its delegates
and the Registrar against any losses, liabilities, costs, claims, actions,
demands, damages or expenses (including, but not limited to, all properly
incurred costs and expenses paid or incurred in disputing or defending any of
the foregoing) which it may incur or which may be made against it as a result of
or in connection with its appointment or the exercise or non-exercise by it of
its powers, discretions and duties, except such as may result from its own
wilful misconduct, wilful default, gross negligence, fraud or bad faith or that
of its directors, officers, employees or agents. Except in the case of gross
negligence, wilful default, wilful misconduct, fraud or bad faith of the Agent
or that of its directors, officers, employees or agents, no Agent shall be
liable either for any act or omission under this Agreement, or if any Bond,
Certificate, form of transfer or Exchange Notice shall be lost, stolen,
destroyed or damaged. Notwithstanding the foregoing, under no circumstances will
the Agents be liable to the Issuer or any other party to this Agreement for any
consequential loss (being loss of business, goodwill, opportunity or profit) or
any special, indirect or punitive damages of any kind whatsoever, in each case
however caused or arising and whether or not foreseeable, even if advised of the
possibility of such loss or damage. The provisions of this Clause 16.9 shall
survive the resignation or removal of any Agent or the Registrar and the
termination of this Agreement.
16.10 Entitlement to treat holder as owner: Except as ordered by a court of
competent jurisdiction or may be required by law, each of the Agents shall
(whether or not the relevant Bond is overdue and regardless of any notice of
ownership, trust or any interest, or writing on, or the loss or theft of, the
Certificate issued in respect of it) be entitled to treat the registered holder
of any Bond as the absolute owner for all purposes.
16.11 Copies of documents: So long as any of the Bonds remain outstanding, the
Issuer shall provide the Agents with a sufficient number of copies of the Trust
Deed and, subject to being provided with such copies, each of the Agents will
procure that such copies shall be available at its specified office during
office hours for examination by Bondholders and that copies thereof will be
furnished to Bondholders upon written request at their expense.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 18



--------------------------------------------------------------------------------



 



16.12 Acquisition of Bonds: Any Agent, their affiliates and each of their
respective officers, directors and employees, may become the owner of, or
acquire any interest in, any Bonds or Shares with the same rights that it or
they would have if it were not appointed hereunder, and may engage or be
interested in any financial or other transaction with the Issuer and may act on,
or as depositary, trustee or agent for, any committee or body of holders of
Bonds or other obligations of the Issuer as freely as if it were not appointed
hereunder.
16.13 Merger: Any corporation into which any Agent for the time being may be
merged or converted, any corporation with which such Agent may be consolidated,
amalgamated or any corporation resulting from any merger, amalgamation,
conversion or consolidation to which such Agent shall be a party, any
corporation to which such Agent shall sell or otherwise transfer all or
substantially all of its assets or any corporation to which such Agent shall
sell or otherwise transfer all or substantially all of its corporate trust
business, shall, to the extent permitted by applicable law, be the relevant
successor Agent under this Agreement without the execution or delivery of any
papers or any further act on the part of the parties hereto whereupon the
Issuer, the other Agents, the Trustee and such successor shall acquire and
become subject to the same rights and obligations between themselves as if they
had entered into an agreement in the form mutatis mutandis of this Agreement.
Notice of any such merger, amalgamation, conversion, consolidation, sale or
transfer shall forthwith be given by such Agent to the Issuer, the Trustee and
the other Agents and, as soon as practicable, to the Bondholders in accordance
with Condition 15.
16.14 Agents’ obligations: The obligations of the Agents are several and not
joint.
16.15 Illegality: In the event that the Agents shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands from
the Issuer, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action until it is
directed in writing by a final order or judgment of a court of competent
jurisdiction.
16.16 Instruction in writing: Notwithstanding anything to the contrary contained
in this Agreement, none of the Agents shall be obliged to act or omit to act in
accordance with any instruction, direction or request delivered to them by the
Issuer unless such instruction, direction or request is delivered to such Agents
in writing. Each Agent may, in connection with its services hereunder, rely upon
the terms of any instruction, notice, communication or other document believed
by it to be genuine and from the proper party.
16.17 No liability for interest: The Agent shall not be under any liability for
interest on any moneys at any time received by them pursuant to any of the
provisions of this Agreement or of the Bonds and applied by them in accordance
with the provisions hereof, except as otherwise provided hereunder or agreed in
writing.
16.18 Delegations: The Agents may execute any of their powers and perform any of
their duties hereunder directly or through delegates or attorneys and may
consult with counsel, accountants and other skilled persons to be selected and
retained by them. The Agents shall not be obliged to supervise such delegates or
attorneys and shall not be liable for the acts of such delegates or attorneys,
or for anything done, suffered or
Bella — Paying, Exchange and Transfer Agency Agreement


Page 19



--------------------------------------------------------------------------------



 



omitted by them in accordance with the advice or opinion of any such counsel,
accountants or other skilled persons provided that the Agents shall have
exercised due care and diligence in the selection or appointment of such
delegates, attorneys, counsel, accountants or skilled persons.
16.19 Amendments and/or Modifications: This Agreement may be amended by all of
the parties, without the consent of any Bondholder, either (a) for the purpose
of curing any ambiguity or of curing, correcting or supplementing any defective
provision contained in this Agreement or (b) in any manner which the parties may
mutually deem necessary or desirable and which shall not be inconsistent with
the Conditions and shall not be materially prejudicial to the interests of the
Bondholders.
16.20 Anti-Money Laundering and Terrorism: Each Agent may take and instruct any
delegate to take any action which it in its sole discretion considers
appropriate so as to comply with any applicable law, regulation, request of a
public or regulatory authority or any policy of the CitiGroup which relates to
the prevention of fraud, money laundering, terrorism or other criminal
activities or the provision of financial and other services to sanctioned
persons or entities. Such action may include but is not limited to the
interception and investigation of transactions on the Issuer’s accounts
(particularly those involving the international transfer of funds) including the
source of the intended recipient of funds paid into or out of the Issuer’s
accounts. In certain circumstances, such action may delay or prevent the
processing of the Issuer’s instructions, the settlement of transactions over the
Issuer’s accounts or the Agents’ performance of their obligations under this
Agreement. Subject to compliance with applicable law, the Agents shall promptly
notify the Issuer of the existence of such circumstances. Neither the Agents nor
any delegate will be liable for any loss (whether direct or consequential and
including, without limitation, loss of profit or interest) caused in whole or in
part by any actions which are taken by the Agents or any delegate pursuant to
this clause. For the purposes of this clause, CitiGroup means Citibank, N.A. or
any bank or direct or indirect subsidiary of Citibank, N.A., its subsidiaries
and associated companies.
16.21 Force Majeure: Notwithstanding any provision of this Agreement to the
contrary, no Agent shall in any event be liable for any inability of such Agent
(or any person or agent appointed by it) to perform any of its obligations under
this Agreement due to a Force Majeure Event.
17. CHANGES IN AGENTS
17.1 Appointment and termination of appointment: The Issuer may appoint further
or other Agents. The Issuer may also terminate the appointment of any Agent at
any time subject to the prior written approval of the Trustee (which shall not
be unreasonably withheld or delayed). Such termination shall be effective by
giving:

17.1.1   to the Trustee;

17.1.2   in the case of any Agent other than the Principal Agent, to the
Principal Agent; and

Bella — Paying, Exchange and Transfer Agency Agreement


Page 20



--------------------------------------------------------------------------------



 



17.1.3   to the Agent whose appointment is to be terminated, at least 30 days’
prior written notice to that effect.

However, no such notice relating to the termination of the appointment of the
Principal Agent or the Registrar shall take effect until a new Principal Agent
or, as the case may be, Registrar approved in writing by the Trustee (which
approval shall not be unreasonably withheld or delayed) has been appointed and
has accepted its appointment on terms approved in writing by the Trustee. The
Issuer will at all times maintain (i) a Principal Agent, (ii) a Registrar,
(iii) an Agent having a specified office in a major financial centre in Europe,
(iv) an Exchange Agent, a Paying Agent and a Transfer Agent with a specified
office in a European Union member state that will not be obliged to withhold or
deduct tax pursuant to the Directive on the taxation of savings income or any
law implementing or complying with, or introduced in order to conform to, such
Directive, and (v) an Agent in Hong Kong. The termination of the appointment of
any Agent shall not take effect (1) until notice thereof shall have been given
to the Bondholders in accordance with Condition 15 and (2) within the period
commencing 45 days immediately preceding any due date for a payment in respect
of the Bonds and ending 15 days after such date.
17.2 Resignation: Any Agent may resign its appointment hereunder at any time by
giving to the person(s) referred to in Clauses 17.1.1 and 17.1.2 and the Issuer
at least 30 days’ written notice to that effect, provided that (a) in the case
of the resignation of the Principal Agent or the Registrar, no such resignation
shall take effect until a new Principal Agent or, as the case may be, Registrar
approved in writing by the Trustee has been appointed by the Issuer and has
accepted its appointment on terms approved in writing by the Trustee (such
approval not to be unreasonably withheld or delayed), (b) no such resignation
shall take effect unless upon the expiry of the notice period there are Agents
as required by Clause 17.1 and the Conditions, (c) no such resignation shall
take effect until notice thereof shall have been given to the Bondholders in
accordance with Condition 15 and (d) no such notice shall be given so as to
expire within a period commencing 30 days immediately preceding any due date for
a payment in respect of the Bonds and ending 15 days after such date.
Notwithstanding the above, the Issuer agrees with each Agent that if, by the day
falling 10 days before the expiry of any notice referred to above, the Issuer
has not appointed a replacement Agent, then the relevant Agent shall be entitled
to select on behalf and at the expense of the Issuer and the Issuer shall
appoint in its place any reputable financial institution of good standing on
terms approved by the Trustee (such approval not to be unreasonably withheld or
delayed).
17.3 Delivery of Records by Principal Agent on Termination: If the appointment
of the Principal Agent hereunder is terminated or the Principal Agent resigns
its appointment hereunder, the Principal Agent shall subject to payment of all
outstanding fees and expenses, on the date on which such termination or
resignation takes effect, pay to the successor Principal Agent the amounts held
by it in respect of Bonds, the Certificates relating thereto which have not been
presented for payment and any other amounts held by it in respect of the Bonds
and shall deliver to the successor Principal Agent Bonds surrendered to it but
not yet destroyed, Exchange Notices held by it, all records concerning Bonds and
the Certificates maintained by the Principal Agent pursuant to this Agreement,
and shall have no other duties or
Bella — Paying, Exchange and Transfer Agency Agreement


Page 21



--------------------------------------------------------------------------------



 



responsibilities to provide services as Principal Agent thereafter. The
Principal Agent shall be entitled to payment by the Issuer of its remuneration
for the services previously tendered hereunder in accordance with the terms of
Clause 14 including the reimbursement of all reasonable expenses (including
legal fees) incurred in connection therewith.
17.4 Delivery of Records by Registrar on Termination: If the appointment of the
Registrar is terminated or the Registrar resigns its appointment hereunder, the
Registrar shall subject to payment of all outstanding fees and expenses, on the
date on which such termination or resignation takes effect, deliver to the
successor Registrar, the Register, all Certificates and blank Certificates held
by it and all other records concerning the Bonds maintained by it pursuant to
this Agreement, and shall have no other duties or responsibilities to provide
services as Registrar thereafter.
17.5 Delivery of Records by Agents on Termination: If the appointment of any
Agent is terminated or any Agent or the Registrar resigns its appointment
hereunder, such Agent or the Registrar shall subject to payment of all
outstanding fees and expenses, on the date on which such termination or
resignation takes effect, deliver to any successor Agent or the Registrar or, if
none, the Principal Agent any records or other documents concerning the Bonds
maintained by it pursuant to this Agreement, and shall have no other duties or
responsibilities thereafter.
17.6 Change of Office: If any Agent shall change its specified office, it shall
give to the Issuer, the Principal Agent and the Trustee not less than 45 days’
prior written notice to that effect giving the address of the new specified
office. As soon as practicable thereafter, the Principal Agent shall give to the
Bondholders, on behalf of and at the expense of the Issuer, notice of such
change and the address of the new specified office in accordance with Condition
15.
17.7 Additional Termination Events: Notwithstanding any other provision of this
Clause 17, the appointment of any Agent shall forthwith terminate if such Agent
becomes incapable of acting, is adjudged bankrupt or insolvent, files a
voluntary petition in bankruptcy, makes an assignment for the benefit of its
creditors, consents to the appointment of a receiver, administrator or other
similar official of all or a substantial part of its property or assets or
admits in writing its inability to pay or meet its debts as they mature or
suspends payment thereof, or if a resolution is passed or an order made for the
winding up or dissolution of such Agent or any analogous event occurs under any
applicable law.
18. NOTICES
Any communication shall be in the English language and shall be by letter sent
by registered post or courier or facsimile transmission:
to the Issuer:
Venetian Venture Development Intermediate II
c/o Walkers Corporate Services Limited, Walker House
87 Mary Street, George Town
Bella — Paying, Exchange and Transfer Agency Agreement


Page 22



--------------------------------------------------------------------------------



 



Grand Cayman KY1-9005
Cayman Islands
Attention:      Ms. Bonnie Bruce
Fax no.:         +703 733 5303
to the Trustee:
Citicorp International Limited
39th Floor, ICBC Tower
Citibank Plaza
3 Garden Road
Central, Hong Kong
Fax no.:           +852 2868 8048
Attention:       Agency & Trust
to the Registrar and Transfer Agent:
Citigroup Global Markets Deutschland, AG & Co. KGaA
Reuterweg 16
60323 Frankfurt
Germany
Attention:       Agency & Trust
Fax no.:         +49 69 1366 1429
to the Principal Agent:
Citibank, N.A., London Branch
1 North Wall Quay
Dublin 1
Ireland
Attention:       Agency & Trust
Fax no.:         +353 1 622 2202
with a copy to:
Citibank, N.A., Hong Kong Branch
39th Floor, ICBC Tower
Citibank Plaza
3 Garden Road
Central, Hong Kong
Bella — Paying, Exchange and Transfer Agency Agreement


Page 23



--------------------------------------------------------------------------------



 



Attention:       Agency & Trust
Fax no.:           +852 2868 8048
Communications will take effect, in the case of a letter sent by registered
post, on the seventh Business Day after posting; in the case of a letter sent by
courier, at the time of delivery; in the case of fax, at the time of despatch if
the correct error-free transmission report is received; provided that if such
communication would take effect outside business hours then it shall be deemed
to be received on the next business day in the place of receipt.
Any of the parties named above may change its address or facsimile number for
the purpose of this Clause by giving notice of such change to the other parties
to this Agreement.
19. GOVERNING LAW AND JURISDICTION
19.1 Governing Law: This Agreement and any non-contractual obligations arising
out of or in connection with this Agreement shall be governed by and construed
in accordance with English law.
19.2 Third Party Rights: A person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act of 1999 to enforce any
term of this Agreement except and to the extent (if any) that this Agreement
expressly provides for such Act to apply to any of its terms.
19.3 Jurisdiction:

19.3.1   The courts of England are to have non-exclusive jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement,
including, without limitation, disputes relating to any non-contractual
obligations arising out of or in connection with this Agreement, and accordingly
any legal action or proceedings arising out of or in connection with this
Agreement (Proceedings) may be brought in such courts. The parties to this
Agreement irrevocably submit for all purposes for or in connection with this
Agreement to the jurisdiction of the courts of England and waive any objection
to Proceedings in such courts whether on the ground of venue or on the ground
that the Proceedings have been brought in an inconvenient forum.

19.3.2   Nothing in this Clause 19 shall limit the right of any party to this
Agreement to take Proceedings against any other party in any other court of
competent jurisdiction nor shall the taking of Proceedings in one or more
jurisdictions preclude any party from taking Proceedings in any other
jurisdiction, whether concurrently or not.

19.4 Service of Process: The Issuer irrevocably appoints Law Debenture Corporate
Services Limited, currently at Fifth Floor, 100 Wood Street, London EC2V 7EX,
United Kingdom as its authorised agent for service of process in England. The
Issuer will procure that, so long as any of the Bonds are outstanding, there
shall be in force an appointment of such a person with an office in England with
authority to accept
Bella — Paying, Exchange and Transfer Agency Agreement


Page 24



--------------------------------------------------------------------------------



 



service as aforesaid on behalf of the Issuer and, failing such appointment
within 15 days after demand by or on behalf of the Trustee, the Trustee shall be
entitled by notice to the Issuer to appoint such person. Nothing herein shall
affect the right to serve process in any other manner permitted by law.
20. COUNTERPARTS
This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (PDF) or telecopy shall
be as effective as delivery of a manually executed counterpart of this
Agreement. In relation to each counterpart, upon confirmation by or on behalf of
the signatory that the signatory authorises the attachment of such counterpart
signature page to the final text of this Agreement, such counterpart signature
page shall take effect together with such final text as a complete authoritative
counterpart.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 25



--------------------------------------------------------------------------------



 



EXHIBIT A
EXCHANGE NOTICE
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
US$600,000,000 Exchangeable Bonds due 2014 (the Bonds)
(Please read the notes overleaf before completing this Notice.)

          Name (or Contact Person):   Date:
 
   
 
       
Address:
  Tel No.    
 
 
 
   
 
       
Fax No.
       
 
       
 
       
Email address:
       
 
     
 
       
(*delete as appropriate)
       

Signature:

To:   Citibank, N.A., London Branch
1 North Wall Quay
Dublin 1
Ireland

  Attention:     Agency & Trust
Fax No.:         +353 1 622 2202

cc:   Venetian Venture Development Intermediate II (the Issuer)

I/We, being the holders of the Bonds specified below, hereby irrevocably request
to receive fully-paid ordinary shares of Sands China Ltd. (the Shares) with a
par value of US$0.01 upon the mandatory exchange of the Bonds in accordance with
the terms and conditions of the Bonds. Terms used in this Exchange Notice and
not otherwise defined have the meanings given to them in the Paying, Exchange
and Transfer Agency Agreement dated 4 September 2009 between, among others, the
Issuer and Citibank, N.A., London Branch as Principal Agent.

1.   Total principal amount, number and identifying and certificate numbers of
Bonds to be exchanged:       Total principal amount:
 
      Total number of Bonds:
 
      Identifying numbers of Bonds:
 

Bella — Paying, Exchange and Transfer Agency Agreement


Page 26



--------------------------------------------------------------------------------



 



    Identifying numbers of Certificates deposited in respect of Bonds to be
exchanged:
 

N.B. If necessary, the identifying numbers of Bonds and Certificates can be
attached separately.

2.   Name(s) and address(es) of person(s) in whose name(s) the Shares required
to be delivered on exchange are to be registered (who shall either be the
Bondholder itself or its nominee or trustee (with evidence thereof being
provided to the reasonable satisfaction of the Issuer) and no other person):    
  Name:       Address:       Telephone Number:       Fax Number:

3.   I/We hereby request that [I/We or my/our nominee or trustee be registered
as holder(s) of the relevant number of Shares in the register of shareholders of
Sands China Ltd.] [the Shares be delivered to, and registered in the name of the
depositary for credit to the securities account specified below] and [the
certificates for the Shares together with] any [other] securities or property
required to be delivered upon exchange, be despatched by ordinary post (at
my/our risk and expense) to the person whose name, contact person, telephone
numbers, fax number and address is given below and, in each case, in the manner
specified below:       Name:
 
      Contact Person:
 
      Address:
 
      [Securities Account Details:


 
      Securities Account Name:
 
]
      Telephone Number/Fax Number:
 
      Manner of despatch:
 
      The Certificate in respect of the Bonds to be exchanged hereby accompanies
this Exchange Notice.       Name:       Address:

Bella — Paying, Exchange and Transfer Agency Agreement


Page 27



--------------------------------------------------------------------------------



 



I/We hereby certify that at the time of execution and deposit of this Exchange
Notice I/we or the person who has the beneficial interest in the Bonds specified
above is/are not in the United States (within the meaning of Regulation S
(Regulation S) under the US Securities Act of 1933) and that I/we, or such
person, purchased such Bonds or the beneficial interest therein, in a
transaction made in accordance with Rule 903 or Rule 904 of Regulation S.
I/we hereby certify that we are aware that the Bonds held by me/us and the
Shares being exchanged therefor are “restricted securities” (within the meaning
of Rule 144(a)(3) of the Securities Act) and understand that such Shares have
not been and will not be registered under the Securities Act and may not be
offered, sold, pledged, or transferred except in a transaction exempt from the
registration requirements of the Securities Act.
N.B.

(i)   This Exchange Notice will be void unless the introductory details and
Sections 1 to 3 are completed.

(ii)   Your attention is drawn to Condition 6 of the Bonds with respect to the
conditions precedent which must be fulfilled before the Bonds specified above
will be treated as effectively eligible for exchange.

(iii)   Despatch of share certificates or other securities or property will be
made at the risk and expense of the exchanging Bondholder and the exchanging
Bondholder will be required to submit any necessary documents required in order
to effect despatch in the manner specified.

For Agent’s use only:

1   (A) Bond exchange identification reference:
                                                             

  (B)   Date on which the Exchange Notice is deposited with (and, if applicable,
Certificate is surrendered to) the Agent:                          (C)  
Exchange Date:                                                                  
(D)   Date of deposit of Exchange Notice:
                                                             

2   Aggregate principal amount of Bonds in respect of which Certificates have
been deposited for exchange:                                         

The Exchange Agent must complete items 1 and 2.
No Shares will be issued to a Bondholder (or its nominee or trustee) unless the
Bondholder satisfies the foregoing conditions.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 28



--------------------------------------------------------------------------------



 



EXHIBIT B
AGENT EXCHANGE NOTIFICATION
Form of notification to be sent by facsimile transmission by the Principal Agent
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
US$600,000,000 Exchangeable Bonds Due 2014 (the Bonds)

To:   Venetian Venture Development Intermediate II (the Issuer) (attention:
Ms. Bonnie Bruce)
Bonds exchange identification reference: Venetian Venture Development
Intermediate II US$600,000,000 Exchangeable Bonds Due 2014

(A)
(B)
(C)
(D)
(E)
(F)
Regards
Citibank, N.A., London Branch
Bella — Paying, Exchange and Transfer Agency Agreement


Page 29



--------------------------------------------------------------------------------



 



Explanation
Against the letters (A) to (H) inclusive will be inserted the following
information with respect to the relevant Exchange Notice:

         
(A)
  =   name and address of exchanging holder of the Bonds;
 
       
(B)
  =   total number and the aggregate principal amount of Bonds in respect of
which a Certificate has been deposited by the same holder of the Bonds;
 
       
(C)
  =   identifying and Certificate numbers of the Bonds;
 
       
(D)
  =   name(s) and address(es) of person(s) in whose name(s) the Shares issuable
upon exchange are to be registered;
 
       
(E)
  =   the date on which the Exchange Notice is deposited with the Agent, and the
date on which the Certificate is surrendered to the Agent; and
 
       
(F)
  =   name and address of person to whom share certificates are to be despatched
or details of securities account into which the Shares issuable upon exchange
are to be deposited (in each case, as provided by the Bondholder).

Bella — Paying, Exchange and Transfer Agency Agreement


Page 30



--------------------------------------------------------------------------------



 



EXHIBIT C
REGULATIONS CONCERNING THE TRANSFER AND REGISTRATION
OF BONDS
1. Each Bond shall be in the denomination of US$250,000. Certificates, each
evidencing entitlement to one or more Bonds, shall be issued in accordance with
the Conditions.
2. Subject to satisfaction of the other requirements and conditions under this
Agreement and the Conditions, the Bonds are transferable by execution of the
form of transfer on each Certificate endorsed under the hand of the transferor
or, where the transferor is a corporation, under its common seal or under the
hand of two of its officers duly authorised in writing. In this Exhibit
transferor shall where the context permits or requires include joint transferors
and be construed accordingly.
3. The Certificate issued in respect of the Bond to be transferred must be
delivered for registration to the office of a Transfer Agent accompanied by such
other evidence (including certificates and/or legal opinions) as the Transfer
Agent may reasonably require to prove the title of the transferor or his right
to transfer the Bond and his identity and, if the form of transfer is executed
by some other person on his behalf or in the case of the execution of a form of
transfer on behalf of a corporation by its officers, the authority of that
person or those persons to do so. The signature of the person effecting a
transfer of a Bond shall conform to any list of duly authorised specimen
signatures supplied by the registered holder or be certified by a recognised
bank, notary public or in such other manner as the Agent may require.
4. The executors or administrators of a deceased holder of Bonds (not being one
of several joint holders) and, in the case of the death of one or more of joint
holders, the survivor or survivors of such joint holders, shall be the only
persons recognised by the Issuer as having any title to such Bonds.
5. Any person becoming entitled to Bonds in consequence of the death or
bankruptcy of the holder of such Bonds may, upon producing such evidence that he
holds the position in respect of which he proposes to act under this paragraph
or of his title as the Transfer Agent shall require (including certificates
and/or legal opinions), be registered himself as the holder of such Bonds or,
subject to the preceding paragraphs as to transfer, may transfer such Bonds. The
Issuer and the Agents may retain any amount payable upon the Bonds to which any
person is so entitled until such person shall be so registered or shall duly
transfer the Bonds.
6. Unless otherwise requested by him and agreed by the Issuer, a holder of Bonds
shall be entitled to receive only one Certificate in respect of his holding.
7. The joint holders of a Bond shall be entitled to one Certificate only in
respect of their joint holding which shall, except where they otherwise direct,
be delivered to the joint holder whose name appears first in the Register in
respect of the joint holding.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 31



--------------------------------------------------------------------------------



 



8. The Issuer and the Transfer Agents shall make no charge to the holders for
the registration of any holding of Bonds or any transfer of Bonds or for the
issue of any Certificates or for the delivery of Certificates at the specified
office of the Agent to whom the request for registration, transfer or delivery
was delivered or by uninsured post to the address specified by the holder. If
any holder entitled to receive a Certificate wishes to have it delivered to him
otherwise than at the specified office of such Agent, such delivery shall be
made upon his written request to such Agent, at his risk and (except where sent
by uninsured post to the address specified by the holder) at his expense.
9. Each Transfer Agent will within seven business days in the place of its
specified office of a request received by such Transfer Agent to effect a
transfer of a Bond deliver at its specified office to the transferee or despatch
by mail (at the risk of the transferee) to such address as the transferee may
request, a new Certificate in respect of the Bond or Bonds transferred. In the
case of a transfer, exchange or redemption of fewer than all the Bonds in
respect of which a Certificate is issued, a new Certificate in respect of the
Bonds not transferred, exchange or redeemed will be so delivered to the holder
to its address appearing on the register of holders of Bonds.
10. Notwithstanding any other provisions of this Agreement, the Registrar shall
register the transfer of any Bond only upon presentation of an executed and duly
completed form of transfer substantially in the form set forth in Schedule 1 to
the Trust Deed together with any other documents thereby required.
11. The Issuer may, with the prior approval of the Registrar, the Transfer
Agents and the Trustee, promulgate any other regulations that it may deem
necessary for the registration and transfer of the Bonds.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 32



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF REDEMPTION NOTICE
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II (the Issuer)
US$600,000,000 Exchangeable Bonds due 2014 (the Bonds)
By depositing this duly completed Redemption Notice with a Paying Agent for the
Bonds the undersigned holder of such of the Bonds as are represented by the
Certificate surrendered with this Notice and referred to below irrevocably
exercises its option to have such Bonds redeemed on [•] 20[•] under
(i) Condition 8.3 or (ii) Conditions 8.4 and 8.5 of the Bonds.
This Redemption Notice relates to Certificates representing Bonds in the
aggregate principal amount of US$                    . The identifying numbers
of such Certificates are as follows:
If any Certificate issued in respect of the Bonds referred to above is to be
returned to the undersigned under Clause 7.3 of the Paying, Exchange and
Transfer Agency Agreement entered into by the Issuer in respect of the Bonds, it
will be returned by uninsured post (and at the risk of the relevant Bondholder)
to the address of the Bondholder appearing on the register of Bondholders.
Payment in respect of the above-mentioned Bonds will be made in accordance with
the Conditions of the Bonds.
Dated:
Signature:
Name:
[To be completed by recipient Agent]
Received by:                                                              
[Signature and stamp of Agent]
At its office at:                                                              
On:                                                              
Notes:
Bella — Paying, Exchange and Transfer Agency Agreement


Page 33



--------------------------------------------------------------------------------



 



(1)   This Redemption Notice is not valid unless all of the paragraphs requiring
completion are duly completed.

(3)   The Agent with whom Certificates are deposited will not in any
circumstances be liable to the depositing Bondholder or any other person for any
loss or damage arising from any act, default or omission of such Agent in
relation to such Certificates or any of them unless the loss or damage was
caused by the wilful misconduct, wilful default, gross negligence, fraud or bad
faith of such Agent or its directors, officers or employees or agents.

(4)   Terms used in this Redemption Notice and not otherwise defined have the
meanings given to them in the paying, exchange and transfer agency agreement
dated 4 September 2009 between, among others, the Issuer and Citibank, N.A.,
London Branch as principal agent.

Bella — Paying, Exchange and Transfer Agency Agreement


Page 34



--------------------------------------------------------------------------------



 



EXHIBIT E
NOTIFICATION FROM ISSUER
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
US$600,000,000 Exchangeable Bonds Due 2014 (the Bonds)

To:   Citibank, N.A., London Branch, as Exchange Agent

  1 North Wall Quay
Dublin 1
Ireland

  Attention:       Agency & Trust
Fax:                +353 1 622 2202

Cc:   Citibank, N.A., Hong Kong Branch

  39th Floor, ICBC Tower
Citibank Plaza
3 Garden Road
Central Hong Kong

  Attention:       Agency & Trust

  Fax No.:           +852 2868 8048

Venetian Venture Development Intermediate II Exchangeable Bonds Due 2014
exchangeable into ordinary shares of Sands China Ltd.
(A)
(B)
(C)
(D)
Regards
Bella — Paying, Exchange and Transfer Agency Agreement


Page 35



--------------------------------------------------------------------------------



 



For and on behalf of Venetian Venture Development Intermediate II
                                                            
Name:
Title:
Explanation
Against the letters (A) to (D) inclusive will be inserted the following
information with respect to the delivery of Shares upon exchange:-

         
(A)
  =   the identity of the Exchange Agent who forwarded the copy of the Exchange
Notice in respect of the Bonds that have been exchanged;
 
       
(B)
  =   number of Shares (excluding fractions) deliverable to such holder of the
Bonds upon exchange;
 
       
(C)
  =   the Exchange Date and the Exchange Price; and
 
       
(D)
  =   name and address of person to whom share certificates are to be dispatched
or details of securities account into which the Shares issuable upon exchange
are to be deposited (in each case, as provided by the Bondholder).

Bella — Paying, Exchange and Transfer Agency Agreement


Page 36



--------------------------------------------------------------------------------



 



EXHIBIT F
TRANSFER CERTIFICATE
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
US$600,000,000 Exchangeable Bonds Due 2014 (the Bonds)
To: Citigroup Global Markets Deutschland, AG & Co. KGaA, as Registrar
In connection with the transfer [and exchange] of Bonds in the aggregate
principal amount of US $                                         
                     represented by the attached Restricted Certificate by us to
[name of transferee], we certify that:

(a)   [the transfer is being made in an offshore transaction (within the meaning
of Regulation S) and acknowledges that the Issuer and others will rely upon the
truth and accuracy of such certification.]1

(b)   [the transferor and any person acting on its behalf reasonably believes
that the transferee is a “qualified institutional buyer” (as defined in
Rule 144A) (a QIB) purchasing for its own account or for the account of another
QIB.]2

(c)   [the transferor and transferee are relying on an exemption from the
registration requirements of the Securities Act other than Rule 144A.]3

Unless this certificate is completed in accordance with the terms of the Agency
Agreement, the Registrar will refuse to register any transfer and/or exchange of
the Bonds represented by the Restricted Certificate. All terms not otherwise
defined herein have the meaning set out in the Paying, Exchange and Transfer
Agency Agreement dated 4 September 2009 between Citicorp International Limited,
Citibank N.A., London Branch, Citigroup Global Markets Deutschland, AG & Co.
KGaA and Venetian Venture Development Intermediate II.
                                                            
For and on behalf of [holder]
Name:
Title:
 

1   To be inserted if the transferee takes delivery in the form of a
Regulation S.   2   To be inserted if the transferor and transferee are relying
on the exemption from the registration requirements of the Securities Act
provided by Rule 144A.   3   To be inserted if the transferor and transferee are
relying on an exemption from the registration requirements of the Securities Act
other than Rule 144A.

Bella — Paying, Exchange and Transfer Agency Agreement


Page 37



--------------------------------------------------------------------------------



 



Signature Guarantee

         
 
       
Signature must be guaranteed
      Signature

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (STAMP) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934 of the United States, as amended.
Bella — Paying, Exchange and Transfer Agency Agreement


Page 38



--------------------------------------------------------------------------------



 



TRANSFEREE CERTIFICATION
The undersigned hereby certifies that it:
[(A) is purchasing the Bonds in an offshore transaction (within the meaning of
Regulation S, (B) is purchasing the Bonds for its own account and will be the
beneficial owner of the Bonds, (C) is not an affiliate of the Issuer or a person
acting on behalf of such an affiliate, (D) understands that the Bonds have not
been and will not be registered under the Securities Act and that the Bonds are
being offered and sold to it in accordance with Regulation S of the Securities
Act (Regulation S), (E) will not offer, sell, pledge or otherwise transfer the
Bonds except in accordance with the Securities Act and any applicable laws of
any state of the United States and any other jurisdiction and (F) understands
that the Issuer and others will rely upon the truth and accuracy of such
acknowledgments, representations and agreements.]4
[(A) is a “qualified institutional buyer” (as defined in Rule 144A) (a QIB)
purchasing for its own account or for the account of another QIB,
(B) acknowledges that the Bonds offered and sold to it, as well as the Warrants
(if issued) and any Shares issued on exchange of the Bonds or Warrants (New
Shares), are “restricted securities” within the meaning of Rule 144(a)(3) of the
Securities Act and are being offered and sold in a transaction not involving any
public offering in the United States within the meaning of the Securities Act
and that no representation is made as to the availability of the exemption
provided by Rule 144 for resales of the Bonds, Warrants or New Shares, (C)
understands that the Bonds, Warrants and New Shares have not been and will not
be registered under the Securities Act and may not be offered, sold, pledged or
otherwise transferred except (i) pursuant to a registration statement that has
been declared effective under the Securities Act, (ii) in reliance on Rule 144A
to a person that the holder and any person action on its behalf reasonably
believes is a QIB purchasing for its own account or for the account of another
QIB, (iii) in an offshore transaction in accordance with Regulation S,
(iv) pursuant to Rule 144 under the Securities Act (if available) or
(v) pursuant to another available exemption from the registration requirements
of the Securities Act, in each case in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction,
(D) understands that any offer, sale, pledge or other transfer of the Bonds,
Warrants or New Shares made other than in compliance with such restrictions may
not be recognised by the Issuer, (E) understands that the Bonds and Warrants
will bear a legend to such effect, (F) agrees to give each person to whom it
transfers Bonds notice of any restrictions on transfer of such Bonds, Warrants
and New Shares and (H) understands that the Bonds and Warrants will be
represented by a definitive certificate and that before any interest in the
Bonds may be offered, sold, pledged or otherwise transferred, it will be
required to provide a transfer agent or registrar with a written certification
as to compliance with applicable securities laws.]5
[(A) is relying on an exemption from the registration requirements of the
Securities Act other than Rule 144A and is attaching hereto information
confirming the
 

4   To be inserted if the transferee takes delivery in the form of a
Regulation S.   5   To be inserted if the transferor and transferee are relying
on the exemption from the registration requirements of the Securities Act
provided by Rule 144A.

Bella — Paying, Exchange and Transfer Agency Agreement


Page 39



--------------------------------------------------------------------------------



 



availability of such exemption6, (B) acknowledges that the Bonds offered and
sold to it, as well as the Warrants (if issued) and any Shares issued on
exchange of the Bonds or Warrants (New Shares), are “restricted securities”
within the meaning of Rule 144(a)(3) of the Securities Act and are being offered
and sold in a transaction not involving any public offering in the United States
within the meaning of the Securities Act and that no representation is made as
to the availability of the exemption provided by Rule 144 for resales of the
Bonds, Warrants or New Shares, (C) understands that the Bonds, Warrants and New
Shares have not been and will not be registered under the Securities Act and may
not be offered, sold, pledged or otherwise transferred except (i) pursuant to a
registration statement that has been declared effective under the Securities
Act, (ii) in reliance on Rule 144A to a person that the holder and any person
action on its behalf reasonably believes is a QIB purchasing for its own account
or for the account of another QIB, (iii) in an offshore transaction in
accordance with Regulation S, (iv) pursuant to Rule 144 under the Securities Act
(if available) or (v) pursuant to another available exemption from the
registration requirements of the Securities Act, in each case in accordance with
any applicable securities laws of any state of the United States or any other
jurisdiction, (D) understands that any offer, sale, pledge or other transfer of
the Bonds, Warrants or New Shares made other than in compliance with such
restrictions may not be recognised by the Issuer, (E) understands that the Bonds
and Warrants will bear a legend to such effect, (F) agrees to give each person
to whom it transfers Bonds notice of any restrictions on transfer of such Bonds,
Warrants and New Shares and (H) understands that the Bonds and Warrants will be
represented by a definitive certificate and that before any interest in the
Bonds may be offered, sold, pledged or otherwise transferred, it will be
required to provide a transfer agent or registrar with a written certification
as to compliance with applicable securities laws. ]7
For and on behalf of [name of transferee]
Name:
Title:
 

6   To include such information as may be requested by the Issuer, including,
without limitation, an opinion of counsel.   7   To be inserted if the
transferor and transferee are relying on an exemption from the registration
requirements of the Securities Act other than Rule 144A.

Bella — Paying, Exchange and Transfer Agency Agreement


Page 40



--------------------------------------------------------------------------------



 



IN WITNESS whereof the parties hereto have executed this paying, exchange and
transfer agency agreement as of the date first above written.
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II as Issuer

                By:   /s/ Michael A. Leven         Name:   Michael A. Leven     
  Title:   Director   

Bella — Paying, Exchange and Transfer Agency Agreement


 



--------------------------------------------------------------------------------



 



CITIBANK, N.A., LONDON BRANCH as Principal Agent, Paying Agent and Exchange
Agent

                By:   /s/ Terence Yeung         Terence Yeung        Vice
President   

Bella — Paying, Exchange and Transfer Agency Agreement


 



--------------------------------------------------------------------------------



 



CITIGROUP GLOBAL MARKETS DEUTSCHLAND, AG & CO. KGaA as Registrar and Transfer
Agent

                By:   /s/ S. Roos         S. Roos        Assistant Manager   

Bella — Paying, Exchange and Transfer Agency Agreement


 



--------------------------------------------------------------------------------



 



CITICORP INTERNATIONAL LIMITED as Trustee

                By:   /s/ Terence Yeung         Terence Yeung        Vice
President     

Bella — Paying, Exchange and Transfer Agency Agreement


 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
4 September 2009
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
as Issuer
CITIBANK, N.A., LONDON BRANCH
as Principal Agent, Paying Agent and Exchange Agent
CITIGROUP GLOBAL MARKETS DEUTSCHLAND, AG & CO. KGaA
as Registrar and Transfer Agent
CITICORP INTERNATIONAL LIMITED
as Trustee

 
PAYING, EXCHANGE AND TRANSFER
AGENCY AGREEMENT
relating to
US$600,000,000 Exchangeable Bonds due 2014
 
(FRESHFIELDS BRUCKHAUS DERINGER LOGO) [p16230p1623001.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE  
1. DEFINITIONS
    1  
2. APPOINTMENTS
    2  
3. AUTHENTICATION; TRANSFER OF CERTIFICATES
    2  
4. PAYMENT BY THE ISSUER
    4  
5. PAYMENT BY THE AGENTS
    5  
6. EXCHANGE
    6  
7. EARLY REDEMPTION AND DEPOSIT OF CERTIFICATES
    10  
8. CANCELLATION OF BONDS
    11  
9. ISSUE OF REPLACEMENT CERTIFICATES
    12  
10. DUTIES OF THE TRANSFER AGENTS IN RESPECT OF TRANSFERS
    13  
11. DUTIES OF THE REGISTRAR
    14  
12. DOCUMENTS AND CERTIFICATES FOR THE REGISTRAR
    15  
13. INFORMATION AND REGULATIONS CONCERNING THE BONDS
    15  
14. REMUNERATION
    16  
15. FUNDS HELD BY PRINCIPAL AGENT
    16  
16. MISCELLANEOUS
    17  
17. CHANGES IN AGENTS
    20  
18. NOTICES
    22  
19. GOVERNING LAW AND JURISDICTION
    24  
20. COUNTERPARTS
    25  
EXHIBIT A EXCHANGE NOTICE
    26  
EXHIBIT B AGENT EXCHANGE NOTIFICATION
    29  
EXHIBIT C REGULATIONS CONCERNING THE TRANSFER AND REGISTRATION OF BONDS
    31  
EXHIBIT D FORM OF REDEMPTION NOTICE
    33  
EXHIBIT E NOTIFICATION FROM ISSUER
    35  
EXHIBIT F TRANSFER CERTIFICATE
    37  

Paying, Exchange and Transfer Agency Agreement


Page I